Citation Nr: 0921306	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-03 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease of the left knee, to include as secondary to 
service-connected status post left foot sesamoid and 
cuneiform fracture.

2.	Entitlement to service connection for sleep apnea, to 
include as secondary to service connected residuals of a 
broken nose.

3.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.	Entitlement to service connection for a neck disorder.

5.	Entitlement to an initial compensable evaluation for 
residuals of a broken nose.

6.	Entitlement to an evaluation in excess of 20 percent for 
status post sesamoid and cuneiform fracture secondary to a 
crush injury of the left foot with moderately severe pes 
planus and hammertoe.

7.	Entitlement to an effective date prior to April 29, 1994, 
for the award of a 20 percent evaluation for status post 
sesamoid and cuneiform fracture secondary to a left foot 
fracture.

8.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.

9.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for degenerative joint disease of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel









INTRODUCTION

The Veteran had active military service from April 1975 to 
March 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge at a November 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The Board notes that, in August 2006, the Veteran claimed 
service connection for PTSD.  However, as will be discussed 
in detail below, the Veteran has not been diagnosed with 
PTSD, but other psychiatric disorders.  However, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD has not yet been adjudicated by the 
RO.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
such, this issue is REFERRED to the RO for its consideration.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for a neck 
disorder and whether new and material evidence has been 
submitted for claims of entitlement to service connection for 
hypertension and degenerative joint disease of the right knee 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	A left knee disorder, diagnosed as degenerative joint 
disease, was proximately caused by the Veteran's service-
connected left foot disorder.

2.	Sleep apnea was not proximately caused or chronically 
worsened by the Veteran's residuals of a broken nose.

3.	The competent evidence of record does not indicate the 
Veteran currently has a diagnosis of PTSD that conforms to 
the DSM-IV criteria.

4.	Service-connected residuals of a broken nose are 
manifested by no more than a slight left septal deviation 
without evidence of nasal obstruction.

5.	The Veteran's left foot disorder, status post sesamoid and 
cuneiform fracture secondary to a crush injury of the left 
foot with moderately severe pes planus and hammertoe, is 
manifested by no more than pes planus upon full weight 
bearing with pain on palpitation and motion and normal 
sensation; there is no objective evidence of swelling or 
edema.

6.	The veteran's free-standing claim for an earlier effective 
date is barred as a matter of law.


CONCLUSIONS OF LAW

1.	Degenerative joint disease of the left knee is proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 
3.310 (2008).

2.	Sleep apnea was not proximately caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.310 (2008).

3.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

4.	The criteria for an initial compensable evaluation for 
residuals of a broken nose have not been met.  38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 
(2008).

5.	The criteria for an evaluation in excess of 20 percent for 
sesamoid and cuneiform fracture secondary to a crush 
injury of the left foot with moderately severe pes planus 
and hammertoe have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).

6.	There is no legal entitlement to an effective date earlier 
than April 29, 1994, for the award of a 20 percent 
evaluation for the Veteran's service-connected left foot 
disorder.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in March 2007.  
The RO's September 2006 and December 2007 notice letters 
advised the Veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The December 2007 VCAA letter provided such notice.  
Furthermore, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court issued a decision regarding the notice 
required for an increased compensation claim.  A November 
2008 letter satisfies the requirements of Vazquez-Flores.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records and reports 
identified by the Veteran have also been obtained, as have 
Social Security Administration disability records.  He has 
not identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  The Veteran was afforded VA examinations in March 
2007 and April 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service- connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the Veteran.

Degenerative Joint Disease of the Left Knee

The Veteran contends that his left knee disorder, diagnosed 
as degenerative joint disease of the left knee, is related to 
his service-connected left foot disability because the pain 
from his disability has altered his gait.  There is evidence 
of record demonstrating that the Veteran walks with an uneven 
gait and occasionally uses a cane to aid him with his 
walking.  Initially, the Board observes a March 2007 VA 
examination report notes it would be speculation to determine 
whether the Veteran's left knee condition is secondary to his 
left foot disorder, though the examiner noted that medical 
literature does not indicate a causal relationship.  

However, the Board observes a January 2006 private treatment 
record from Lakeview Orthopedic and Hand Center notes the 
Veteran experiences functional left knee pain due to 
excessive inversion at the foot.  Further, the private 
physician noted an opinion that the Veteran's knee pain "is 
a direct result of the imbalance n ligaments in his left 
foot."  In light of the January 2006 private treatment 
records, and granting the Veteran the benefit of the doubt, 
the Board finds that that the competent evidence of record 
contains a medical nexus which indicates that the Veteran's 
service-connected left foot disability is the proximate cause 
of his left knee disorder.  In light of such evidence, the 
Board concludes that service connection for degenerative 
joint disease of the left knee as secondary to a service-
connected disability is warranted.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

Sleep Apnea

Initially, the Board observes the Veteran has indicated he is 
not claiming entitlement to service connection for his sleep 
apnea as directly related to active service, but solely as 
secondary to residuals of a broken nose.  See April 2006 
Claim for Benefits, November 2008 hearing transcript.  As 
such, the Board will not address the issue of direct service 
connection.

The Veteran contends that his currently diagnosed sleep apnea 
is proximately due to his service-connected residuals of a 
broken nose.  Alternatively, he argues that his service-
connected disorder has aggravated his sleep apnea beyond its 
normal progression.

In the instant case, the Board notes that the record does not 
contain competent evidence or a competent medical opinion 
establishing an etiological link between the Veteran's sleep 
apnea and his service-connected residuals of a broken nose.  
In addition, there is no competent evidence of record that 
the Veteran's residuals of a broken nose have caused his 
sleep apnea to increase in severity beyond its natural 
progression.

The Veteran was afforded a VA examination in March 2007.  
After reviewing the Veteran's claims file and medical history 
and physically examining the Veteran, the examiner noted a 
diagnosis of sleep apnea diagnosed in 2006.  Examination 
revealed a slight left septal deviation to the left, without 
any evidence of nasal obstruction.  The VA examiner opined 
that the Veteran's sleep apnea is not related to his 
fractured nose, noting that medical literature does not 
indicate a correlation between a nondisplaced fracture and 
the development of sleep apnea.

The Board acknowledges that the Veteran himself has claimed 
his current sleep apnea is the result of or has been 
aggravated by his service-connected residuals of a broken 
nose.  However, as a layman, the Veteran has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection. Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
residuals of a nose fracture is the proximate cause of or has 
aggravated his currently diagnosed sleep apnea.  A VA 
examiner found no relation between the two disorders.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
sleep apnea, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008).  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2008) (pertaining to 
combat Veterans).

A review of the Veteran's medical records indicates he has 
not received a diagnosis of PTSD conforming to the diagnostic 
criteria under DSM-IV.  During a March 2007 VA examination, a 
licensed psychiatrist found that the Veteran does not meet 
the criteria for PTSD.  Specifically, the examiner noted that 
the Veteran does meet the criteria for delusional disorder, 
paranoid type.  In addition, a March 2008 VA psychiatric note 
indicates the Veteran suffers from manic bipolar disorder, 
but does not diagnose PTSD.

The Board acknowledges that the Veteran himself has claimed 
he suffers from PTSD as a result of his active service.  
However, as a layman, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
supra.  

According to 38 C.F.R. § 4.125(a) (2008), service connection 
for PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  Without 
evidence of such diagnosis, the preponderance of the evidence 
is against the Veteran's claim for service connection for 
PTSD.  No further discussion of the two remaining elements of 
a PTSD service connection claim is necessary.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.	Increased Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson, supra.

Residuals of a Broken Nose

The Veteran's service-connected residuals of a broken nose 
have been rated as noncompensable pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6502.  The Veteran contends that an 
initial compensable evaluation is warranted, as he suffers 
from difficulty breathing due to blocked nasal passages.

Diagnostic Code 6502 provides that a maximum 10 percent 
evaluation is assignable for traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. § 
4.71a, Diagnostic Code 6502 (2008).

After reviewing the evidence of record, the Board finds that 
a compensable evaluation is not warranted for the Veteran's 
service-connected residuals of a broken nose.  In this 
regard, the Veteran was provided a VA examination in March 
2007, at which the examiner noted that the Veteran suffered 
an undisplaced fracture of his nose in service.  Physical 
examination revealed a slight left septal deviation.  Nasal 
mucosa was pink without any evidence of nasal obstruction.  
There was no facial erythema, tenderness or swelling.  
Likewise, throughout the appeal period, VA treatment records 
indicate a normal head, eyes, ear, nose and throat 
examination.  See, e.g., November 2007, March 2008 VA 
treatment notes.  While a November 2007 VA treatment note 
indicates some discomfort on palpitation, there is no 
indication of any obstruction of the nasal passages.  The 
Board observes there is no competent evidence of record to 
indicate a compensable evaluation is warranted for the 
Veteran's service-connected residuals of a nasal fracture.

Based on the foregoing, the Board concludes that the criteria 
for a compensable evaluation for residuals of a nasal 
fracture have not been met.  Consideration has been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the Board finds no basis 
upon which to assign a higher evaluation for this service-
connected disability at any point in the appeal period.  The 
Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, as a preponderance of the 
evidence is against assigning a compensable evaluation for 
this disorder, the benefit of the doubt doctrine does not 
apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

Left Foot Disorder

The Veteran's service-connected left foot disorder, status 
post sesamoid and cuneiform fracture secondary to a crush 
injury of the left foot with moderately severe pes planus and 
hammertoe, has been evaluated as 20 percent disabling under 
the provisions of 38 C.F.R. § 4.71a Diagnostic Code 5284 
(2008).  

According to Diagnostic Code 5284, a 20 percent disability 
evaluation is assigned for moderately severe foot injury, and 
a 30 percent disability evaluation is assigned for severe 
foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  
If actual loss of use of the foot is shown by the competent 
evidence of record, a 40 percent disability rating should be 
awarded.  Id. at Note.

Throughout this appeal, the Veteran has complained of left 
foot pain which increases with activity, as well as with 
prolonged standing or walking.  Objective examinations of the 
Veteran's left foot during the appeal period reflect 
symptomatology including pes planus upon full weight bearing, 
with pain on palpitation at the left medial cuneiform and 
subtalar joint with pain on motion at the subtalar joint.  
See March 2006 Lakeview Orthopedic treatment record; see also 
July 2006, January 2007 VA podiatry consult notes.  There is 
an absence of objective evidence of swelling/edema, and 
sensation was normal per Semmes-Weinstein monofilament 
testing.  Id.  An April 2008 VA examination report indicates 
some functional limitation on walking and standing, with some 
evidence of abnormal weight bearing.  There was an arch 
present, and the Veteran complained of tenderness on deep 
palpitation on the top of the left foot in the first 
metatarsal area.

With consideration of the evidence outlined above, the Board 
concludes that even when the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as well as DeLuca v. Brown, 8 Vet. App. 202 (1995) 
are considered, the competent evidence does not show that the 
Veteran has met the criteria for a higher rating under 
Diagnostic Code 5284 as his disability picture more closely 
approximates a "moderately severe" foot disability rather 
than "severe."  The Board acknowledges the Veteran's 
increased complaints of pain and discomfort; however, it 
finds that evidence of pain on use and other symptoms, in 
conjunction with the minimal objective physical findings, is 
insufficient to establish a severe disability.  Certainly, 
there is evidence of some functional loss due to pain, 
fatigue, and weakness, as contemplated by DeLuca, supra; 
however, the Board concludes that such loss is more 
consistent with the currently assigned 20 percent disability 
rating.

Finally, the Board acknowledges the Veteran's contention that 
he should be awarded four separate compensable evaluations 
for his foot disorder.  However, the Board observes that 
should his left foot disorder be separately evaluated, he 
would not be entitled to a combined evaluation in excess of 
20 percent for these disabilities.  In this regard, the Board 
notes the evidence fails to indicate the Veteran suffers from 
severe pes planus of the left foot or hammer toe of all toes.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5282 (2008).  
Further, the Board observes VA podiatry consult notes 
indicate the Veteran's left foot fractures have completely 
healed.  Thus, a compensable evaluation is not warranted 
under Diagnostic Code 5283.  As such, the Board finds that 
the Veteran's left foot disorders are properly evaluated 
under Diagnostic Code 5284.

In sum, the Board concludes that the Veteran is not entitled 
to an evaluation in excess of 20 percent for his left foot 
disorder under the Rating Schedule.  Consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign a higher evaluation for the 
Veteran's service-connected left foot disability.  The Board 
has also considered the applicability of the benefit of the 
doubt doctrine.  However, as a preponderance of the evidence 
is against the Veteran's claim for an evaluation in excess of 
20 percent, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

Other Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

III.	Earlier Effective Date

The Veteran asserts that the effective date for his award of 
a 20 percent rating for his service-connected left foot 
disorder should be earlier than April 29, 1994.  
Specifically, he contends that he should be awarded a 20 
percent evaluation to date he was originally awarded service 
connection for the disorder.  The statutory guidelines for 
the determination of an effective date of an award of 
disability compensation are set forth in 38 U.S.C.A. § 5110.  
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later. 38 
C.F.R. § 3.400 (2008).  In cases involving increased 
evaluations, the effective date is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of claim.  38 C.F.R. § 3.400(o)(2). 

By way of history, the record reflects that the Veteran 
submitted a formal claim for a compensable evaluation for his 
left foot disorder on April 29, 1994.  His claim was 
initially denied by the RO, and he appealed to the Board.  In 
September 2000, the Board granted a 20 percent evaluation for 
the Veteran's left foot disability; the RO subsequently 
assigned an effective date of the increase of April 29, 1994, 
the date the Veteran's claim for an increased evaluation was 
received.  See 38 C.F.R. § 3.400(o)(2) (2008).  The Veteran 
was notified of the September 2000 Board decision and 
provided notice of his procedural and appellate rights.  
Thereafter, in August 2006, the Veteran submitted a statement 
requesting an earlier effective date for the increased 
evaluation in question.  

A Veteran has one year from the date that VA mails notice of 
a determination to him or her to file a notice of 
disagreement with the decision. 38 U.S.C.A. § 7105(b)(1) 
(West 2002); § 38 C.F.R. § 20.302(a) (2008).  If no notice of 
disagreement is received within one year from the date of the 
notice, the RO's determination becomes final.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1103 (2008).  In the present case, 
the Veteran was notified of the effective date assigned to 
his award of an increased evaluation by RO rating decision 
dated October 24, 2000.  

The Board has reviewed the record, and finds that no 
disagreement as to the effective date assigned for the grant 
of an evaluation of 20 percent for a left foot disorder was 
received within one year of the October 2000 rating decision.  
While the Veteran submitted a claim arguing the October 2000 
rating decision contained clear and unmistakable error (CUE) 
in assigning the effective date, it was received in January 
2002, more than one year following the October 2000 rating 
decision, and therefore cannot constitute a notice of 
disagreement.  Further, the Board observes the RO found no 
CUE in the October 2000 rating decision in March 2002, and 
the Veteran did not appeal this decision.  Thus, it is final.  
See 38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103.

The Veteran's August 2006 correspondence is therefore a new 
claim for an earlier effective date for the grant of an 
evaluation of 20 percent for a left foot disorder.  However, 
once an effective date has become final, a claimant's only 
recourse is to have the final decision revised on the grounds 
of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  In the present case, the RO has 
previously issued an unappealed decision finding no CUE in 
its October 2000 rating decision assigning an effective date 
of April 29, 1994, for the award of a 20 percent evaluation 
for the Veteran's left foot disorder.  His current appeal 
thus consists of a "freestanding claim for earlier effective 
dates."  Id.  This, however, vitiates the rule of finality.  
The Board finds that there is no proper claim in this case.  
His claim must therefore be denied as a matter of law.


ORDER

Service connection for degenerative joint disease of the left 
knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Service connection for sleep apnea is denied.

Service connection for PTSD is denied.

An initial compensable evaluation for residuals of a broken 
nose is denied.

An evaluation in excess of 20 percent for status post 
sesamoid and cuneiform fracture secondary to a crush injury 
of the left foot with moderately severe pes planus and 
hammertoe, is denied.

Entitlement to an effective date earlier than April 29, 1994, 
for the award of an evaluation of 20 percent for status post 
sesamoid and cuneiform fracture secondary to a left foot 
fracture is denied.


REMAND

In a July 2008 rating decision, the RO denied the Veteran's 
claim of service connection for a neck condition as well as 
his application to reopen claims of service connection for 
hypertension and degenerative joint disease of the right 
knee.  The Veteran submitted a notice of disagreement with 
these issues in October 2008.  The RO has not issued a 
statement of the case (SOC) to the Veteran which addresses 
his NOD.  The United States Court of Appeals for Veterans 
Claims (Court) has made it clear that the proper course of 
action when a timely notice of disagreement has been filed is 
to remand the matter to the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to these 
issues.  38 C.F.R. § 19.26 (2008).  The Veteran will then 
have the opportunity to file a timely substantive appeal if 
he wishes to complete an appeal. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issues of entitlement to service 
connection for a neck condition and 
whether new and material evidence has been 
submitted sufficient to reopen claims of 
service connection for hypertension and 
degenerative joint disease of the right 
knee.  All appropriate appellate 
procedures should then be followed.  The 
Veteran should be advised that he must 
complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


